           Case 2:18-cr-00411-KJD-DJA Document 75 Filed 06/04/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-411-KJD-DJA

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 ROBERT MARCELLUS JONES, JR.,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3); 18 U.S.C. § 2428(a)(1); and 18 U.S.C. § 2428(b)(1)(A) with 28

16 U.S.C. § 2461(c) based upon the plea of guilty by Robert Marcellus Jones, Jr., to the

17 criminal offenses, forfeiting the property set forth in the Plea Agreement and shown by the

18 United States to have the requisite nexus to the offenses to which Robert Marcellus Jones,

19 Jr., pled guilty. Superseding Criminal Indictment, ECF No. 28; Change of Plea, ECF No.

20 53; Plea Agreement, ECF No. 55; Preliminary Order of Forfeiture, ECF No. 59.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from February 12, 2020, through March 12, 2020, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

28 61.
            Case 2:18-cr-00411-KJD-DJA Document 75 Filed 06/04/20 Page 2 of 3



 1          On March 18, 2020, Ivy Y. Coleman filed a Petition for Remission, ECF No. 60.

 2          On April 10, 2020, the United States filed a Stipulation for Entry of Order of

 3   Forfeiture as to Ivy Y. Coleman, and Order, ECF No. 62.

 4          On April 13, 2020, the Court granted the Stipulation for Entry of Order of Forfeiture

 5   as to Ivy Y. Coleman, ECF No. 63.

 6          This Court finds no other petition was filed herein by or on behalf of any person or

 7   entity and the time for filing such petitions and claims has expired.

 8          This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

13   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

14   2253(a)(1) and 2253(a)(3); 18 U.S.C. § 2428(a)(1); 18 U.S.C. § 2428(b)(1)(A) with 28 U.S.C.

15   § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law and the

16   Stipulation:

17          1. Samsung Galaxy Note 9 cell phone, IMEI: 358496098457300;

18          2. Apple iPhone, IMEI: 357264091149113;

19          3. Apple iPhone, IMEI: 353053090331994;

20          4. Cricket ZTE cell phone, Model Z988, SN: 324565343429;

21          5. Samsung Galaxy Mega cell phone, Model: SGH-I527, SN: RF2F40Q58KK;

22          6. Cricket ZTE cell phone, Model Z988, SN: 324565343886; and

23          7. Samsung Galaxy S5 cell phone, Model: SM-G900A, IMEI: 353411062051935

24   (all of which constitutes property).

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

26   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

27   deposit, as well as any income derived as a result of the government’s management of any

28   ///

                                                      2
            Case 2:18-cr-00411-KJD-DJA Document 75 Filed 06/04/20 Page 3 of 3



 1   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 2   disposed of according to law and the Stipulation.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                 June 4
            DATED _____________________, 2020.

 6

 7

 8                                               HONORABLE KENT J. DAWSON
 9                                               UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
